540 U.S. 844
ACENCIO-CAMPOSv.UNITED STATES;BARRAZA-CHAVARRIAv.UNITED STATES;CACERES-RIVASv.UNITED STATES;DE LA FUENTE-DE LA FUENTAv.UNITED STATES;FLORES BURCIAGA, AKA FLORES-BURCIAGAv.UNITED STATES;LAZOv.UNITED STATES;MARTINEZ-HERNANDEZv.UNITED STATES; andOLVERO-MARTINEZv.UNITED STATES.
No. 02-10944.
Supreme Court of United States.
October 6, 2003.

1
Appeal from the C. A. 5th Cir.


2
Certiorari denied. Reported below: 61 Fed. Appx. 922 (second through eighth judgments) and 923 (first judgment).